867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RAYCO, INC., Contractor;  Russel E. Logan and Terry E.Logan, Completing Surety, Appellants,v.The UNITED STATES, Appellee.
No. 88-1527.
United States Court of Appeals, Federal Circuit.
Jan. 12, 1989.

Before RICH, NIES and BISSELL, Circuit Judges.
BISSELL, Circuit Judge.

DECISION

1
The decision of the Corps of Engineers Board of Contract Appeals (Board), Rayco, Inc., ENG BCA No. 4792, 88-2 BCA p 20,671 (1988), sustaining in part the government's demand that Rayco, Inc., Russel E. Logan and Terry E. Logan (collectively Rayco) pay the excess costs of contract completion and liquidated damages, is affirmed.

OPINION

2
We affirm on the basis of the Board's March 31, 1988 opinion and add the following comments for emphasis.  Rayco urges this court to adopt the rule that the only method by which the government could have met its burden of proof was to issue alternative solicitations, one for single reprocurement and the other for a fragmented reprocurement, and then compare the bids received.  We decline.  "In reprocuring items on a defaulted contract, the contracting officer has very broad discretionary powers."   Astro-Space Laboratories, Inc. v. United States, 470 F.2d 1003, 1017 (Ct.Cl.1972).  We agree with the Board that the government met its burden of persuasion that "the [g]overnment acted reasonably to minimize the excess costs resulting from the default," Cascade Pac.  Int'l v. United States, 773 F.2d 287, 294 (Fed.Cir.1985), and that Rayco failed to adequately rebut the government's proof.